Citation Nr: 0710006	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to an increased rating for metatarsalgia with 
plantar keratoses and bilateral pes cavus, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a temporary total convalescent evaluation 
based on surgery in 1988 for service-connected metatarsalgia 
with plantar keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and father



ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Oakland, California.


FINDINGS OF FACT

1.  Competent, credible evidence fails to reveal an injury to 
the veteran's right hand while he was on active duty.

2.  Competent, credible evidence reveals the veteran's 
service-connected metatarsalgia with plantar keratoses and 
bilateral pes cavus is manifested by no more than moderate 
functional limitations and does not involve all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, marked contraction of plantar fascia, drop foot, 
or marked tenderness under metatarsal heads.

3.  Service connection for metatarsalgia with plantar 
keratoses was established effective in October 1996.






CONCLUSIONS OF LAW

1.  Residuals of a right hand injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for a disability rating in excess 10 percent 
for metatarsalgia with plantar keratoses and bilateral pes 
cavus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5278, 5279, 5284 (2006).

3.  The criteria for a temporary total convalescent 
evaluation based on surgery in 1988 for service-connected 
metatarsalgia with plantar keratoses are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 


claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters issued in 
May 2003 and December 2004 that informed the veteran of the 
evidence required to substantiate service connection and 
increased rating claims as well as his and VA's respective 
duties for obtaining evidence.  The latter letter also 
requested he submit any evidence in his possession pertinent 
to his claims and he was informed him of potential rating and 
effective date criteria by letter in March 2006.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA 


benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although notice was provided to the appellant after 
the initial adjudication, the claim was thereafter 
readjudicated.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
his service medical records as well as post-service VA 
medical records to include VA examination reports obtained in 
conjunction with his increased rating claim.  In view of the 
lack of credible evidence of an in-service injury to his 
right hand, the Board finds the evidence of record is 
adequate to adjudicate his service connection claim and 
additional VA examination and medical opinion is not 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Private medical records have also been associated 
with the claims file.  The veteran waived initial AOJ 
consideration of evidence he submitted at the September 2006 
hearing and additional VA treatment records were obtained in 
January 2007 in connection with a claim not currently before 
the Board.  However, the evidence has been reviewed and 
reveals similar symptoms and allegations as previous evidence 
of record and considered by the AOJ.  As such, a remand would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the veteran.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).




The claims file contains the veteran's statements and 
additional lay statements in support of his appeal as well as 
a transcript of testimony given at a hearing before the 
undersigned in September 2006.  The Board has carefully 
reviewed the statements/testimony and concludes that the 
veteran has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  See also February 2005 correspondence.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence has been 
obtained.

Service Connection Claim

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (2000); 
38 C.F.R. § 3.303 (2006).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to that effect; lay assertions 
of medical status do not constitute competent medical 
evidence of the diagnosis or etiology of anxiety.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
is competent to describe his symptoms over the years, he is 
not competent to attribute his current disability to a 
specific injury or disease or to diagnose a specific injury 
or disease while on active duty.  Evidence that is simply 
information recorded by a medical examiner (such as VA 
treatment histories given by the veteran of a right hand 
condition following an in-service injury), unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  



In October 1977, the veteran sought treatment for complaints 
of pain in his left knee and right forearm after injuring 
himself when a 55-gallon drum fell on him.  The service 
medical record indicates he had a slight abrasion on the 
medial and lateral side of the left knee while the right 
forearm and elbow showed moderate swelling and a three to 
five centimeter laceration on the lateral side of the 
forearm.  He was assessed with an injury to the right forearm 
and elbow with an abrasion of the left knee.  His laceration 
and abrasion were cleaned and he was placed on light duty for 
one week.  The October 1977 radiographic report indicates the 
veteran's right elbow, forearm, and left knee showed no 
significant abnormalities.  The service medical records are 
negative for any complaints or findings referable to an 
injury to the right hand.  The veteran elected not to have a 
physical examination at separation.  On the option form it 
was essentially noted that a physician would review his 
record and if an examination was warranted it would be 
scheduled.  No such examination was indicated to be 
necessary.  See June 1980 statement of option.

The veteran, in correspondence and testimony at the September 
2006 hearing, indicates he did not seek treatment for his 
right hand at the time of the October 1977 injury or at any 
time while he was on active duty.  Instead, he indicates he 
had decreased weakness and numbness of his hands prior to and 
after his discharge from active duty for which he did not 
seek medical treatment.  See also lay statements from spouse, 
mother and father.  A VA physician indicated that in his 
opinion the veteran's right hand was injured in the same 
accident that injured the veteran's elbow and forearm with 
the likely injury causing atrophy to the metacarpal 
phalangeal joint of the right numb.  See September 2002 VA 
examination report addendum.  Nevertheless, this factual 
determination by a medical provider holds little probative 
value.  

The VA physician indicated that the claims file was reviewed 
in great detail and that the clinical course and examination 
were more consistent with a ligamentous thumb injury with 
slowly progressive joint inflammation (superimposed upon a 
progressive unrelated bilateral peripheral neuropathy).  
However, the examiner failed to detail the clinical course of 
the right thumb for which even the veteran admits he did not 
initially seek treatment until many years after this 
discharge from active duty or how the injury to his right 
lateral forearm and elbow which required treatment and X-ray 
did not subsequently result in a disability, but the claimed 
injury to the right thumb, for which no treatment was sought 
or indicated, could cause a disability.  See September 2002 
VA examination report addendum (right elbow examination 
benign).  The examiner instead based his opinion on the 
claims file not containing any other source of injury other 
than the in-service injury alleged by the veteran as support 
of his factual conclusion.  See September 2002 VA examination 
report.  As noted above, the veteran opted not to have a 
separation examination in 1980 and there was no indication of 
any actual complaints referable to the hand in service.  
Based on the lack of contemporaneous evidence of involvement 
of the right hand in the veteran's October 1977 injury 
coupled with the lack of treatment for any-such alleged 
injury until many years after his discharge from active duty, 
the Board concludes that credible evidence fails to show the 
veteran injured his right hand while on active duty.  See 
also September 2002 VA feet examination report (indicates 
veteran is a moderately inexact historian).  As such, the 
weight of the evidence is against his service connection 
claim and the appeal is denied.  See Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against the claim).  

Increased Rating Claims

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  



The evaluation of service-connected disabilities involves 
looking at the current level of functional impairment, in the 
context of its history.  38 C.F.R. §§ 4.2, 4.10 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A review of the veteran's statements, treatment records and 
VA examination reports reveals his complaints evolve around 
pain and functional limitations.  Regarding musculoskeletal 
disabilities, functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  A 
part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2006).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  Both 
limitation of motion and pain are necessarily recorded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that competent medical evidence indicates the 
veteran has been diagnosed with a hereditary disease, Charcot 
Marie Tooth disease (CMT), which results in manifestations 
and symptoms involving his feet.  When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  Here, the competent medical evidence 
indicates the veteran's complaints of pain and manifestations 
such as pes cavus involving his non-service connected CMT 
cannot be separated from his service-connected foot 
disability.  See February 2006 VA examination report.  
Accordingly, such symptoms will be included in the evaluation 
of his service-connected disability.

A maximum 10 percent disability rating is warranted for 
either unilateral or bilateral metatarsalgia.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2006).  A maximum 10 percent 
disability rating is warranted for hallux valgus.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2006).  As such, a higher 
disability rating is not available under these diagnostic 
codes.

A higher disability rating is warranted for acquired pes 
cavus when the evidence shows all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia and marked tenderness under 
metatarsal head, with a 20 percent disability rating assigned 
for unilateral involvement and a 30 percent disability rating 
assigned for bilateral involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2006).  Here, the evidence fails to 
demonstrate a disability picture that more closely 
approximates the criteria for a disability rating in excess 
of 10 percent.

Instead of all toes tending towards dorsiflexion, the October 
2005 VA examination report reveals only his little toes did 
not touch the floor when he was standing upright.  The 
February 2005 VA examination report shows he had moderate 
hammering of the great, 2nd and 3rd toes with minimal 
hammering of the 4th and 5th toes.  The report also indicates 
he had moderate shortening of the plantar fascia.  A November 
2001 VA treatment record indicates he had chronic plantar 
fasciitis but upon examination he had no tenderness under the 
metatarsal heads and no pain on manipulation of the toes in 
February 2005; the September 2002 VA examination report 
indicates the veteran's pain was mostly in the lateral aspect 
of both feet.  Additionally, while a February 2004 VA 
treatment record indicates the veteran had ankle equinus and 
a March 2004 private medical record indicates the veteran had 
weakness of dorsiflexion, upon VA examination in February 
2005 his ankles were described as having "somewhat" reduced 
range of motion with dorsiflexion measured to 20 degrees and 
plantar flexion measured to 35 degrees.  See also 38 C.F.R. 
§ 4.71, Plate II (2006).  As the evidence does not 
approximate pes cavus manifested by all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, or marked tenderness under metatarsal head, the 
veteran's bilateral foot disability does not more closely 
approximate the criteria for a disability rating in excess of 
10 percent under Diagnostic Code 5278.  See 38 C.F.R. § 4.7 
(2006).



Nor does the veteran's bilateral foot disability more closely 
approximate a moderately severe disability of the foot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006) (a 10 percent 
disability rating is warranted for a moderate foot injury 
while a 20 percent disability rating is warranted for a 
moderately severe injury).  Here, the evidence shows the 
veteran had mild hallux valgus, chronic plantar fasciitis, 
little shock absorption of the feet, and was not able to walk 
on his heels or toes.  The evidence also shows he walked on 
the outside of his ankles and feet when with ambulation but 
the February 2005 VA examination report indicates the veteran 
had no obvious laxity of the ankle.  Additionally, the 
October 2005 VA examination report indicates the veteran had 
moderate pes cavus with outward bowing of the Achilles 
tendons and moderate supination of the ankles while the 
February 2005 VA examination report shows he had moderate to 
minimal hammering of this toes.  The evidence indicates the 
veteran was prescribed and used hard othortic inserts while a 
recent VA treatment record indicates he was authorized for 
custom shoes.  However, the evidence is not indicative of the 
veteran requiring an assistive device such as a cane for 
ambulation.  Additionally, while the veteran indicates he 
must take frequent breaks while at work due to his feet, he 
also indicated that he had episodes of pain requiring 
ibuprofen three times per week and the veteran is able to 
exercise two to three times a week on a treadmill.  See 
August 2006 VA treatment record.  In short, the evidence is 
not indicative of functional limitations that more closely 
approximate a moderately severe foot injury and, as such, a 
higher disability rating is not warranted under Diagnostic 
Code 5284.

Also, as the veteran does not argue and the objective 
evidence does not reveal a painful post-surgical scar, a 
separate rating is not warranted.  See February 2005 VA 
examination reports noting non-tender, non-adherent, and non-
depressed surgical scars.  In short, no higher evaluation is 
warranted based upon reasonable consideration of the clinical 
evidence on file and all available schedular criteria for 
evaluation of the veteran's service-connected disability.  As 
the weight of the evidence is against the veteran's increased 
rating claim, this appeal is denied.

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected disability of the feet limits his 
efficiency in certain tasks.  In fact, the veteran has 
indicated he requires frequent breaks (four per day) and has 
used sick days due to his disability of the feet.  However, 
the evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2006).

Convalescent Rating

The veteran asserts he is entitled to a convalescent rating 
for surgery performed on his feet in 1988.  Under 38 C.F.R. § 
4.30, a temporary total disability rating will be assigned 
from the date of hospital admission and continue for 1, 2, or 
3 months from the first day of the month following hospital 
discharge when treatment of a service-connected disability 
results in: 1) surgery necessitating at least one month of 
convalescence; 2) surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or 3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2006).  Here, service 
connection for the veteran's foot disability was not 
established until October 18, 1996.  See October 1998 rating 
decision.  Entitlement to compensation predicated on an 
underlying service-connected disability cannot be established 
prior to the effective date of the underlying service-
connected disability.  See e.g. Canady v. Nicholson, 20 Vet. 
App. 393, 398 (2006).  The underlying basis of a convalescent 
rating is the treatment was for a service-connected 
disability.  As service connection for metatarsalgia with 
plantar keratoses was not established until 1996, as a matter 
of law a convalescent rating is not warranted for treatment 
received in 1988.  As such, this appeal is denied. The 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 


ORDER

Service connection for residuals of a right hand injury is 
denied.

A disability rating in excess of 10 percent for metatarsalgia 
with plantar keratoses and bilateral pes cavus is denied.

A temporary total convalescent evaluation based on surgery in 
1988 for service-connected metatarsalgia with plantar 
keratoses is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


